Citation Nr: 1418546	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for asbestosis (claimed as lung cancer).


REPRESENTATION

Veteran represented by:  Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to November 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  In April 2009, a videoconference hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  

In June 2009, the Board received additional evidence, to include a statement from the Veteran indicating he would be justified in filing a claim of service connection for PTSD.  As such matter is not in appellate status, it is referred to the RO for clarification and any appropriate action. 

In August 2009, the Board issued a decision which denied service connection for asbestosis/lung cancer.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  The Court, in a July 2013 Order, remanded the matter for compliance with the instructions in the Joint Motion, which called for the Board's decision to be vacated and the case remanded to the Board. 

Recently, in April 2014 VA received additional evidence from the Veteran's representative, to include updated private medical records and written argument in which the representative also waived initial RO consideration of the additional evidence in accordance with 38 C.F.R. § 21.1304.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The critical issue to be determined in this case is whether the Veteran has a respiratory disorder that is attributable to service, and in particular as due to exposure to asbestos therein.  He maintains that he has asbestosis, and at one time had also alleged he had lung cancer.  [Notably, service connection is already established for pulmonary tuberculosis, currently inactive, which will not be considered in the present appeal.]  The record is replete with medical statements and records of studies showing both that the Veteran has a respiratory disorder (e.g., asbestosis, chronic obstructive pulmonary disorder (COPD), interstitial lung disease, and emphysema) and that he does not have a chronic respiratory disorder (see VA examination reports of November 2008 and March 2009).  VA opinions have been obtained to address whether a diagnosed respiratory disorder had onset during service.  For example, a VA examiner opined in February 2007 that the Veteran's asbestosis was not related to service.  In a January 2009 addendum statement, a VA examiner concluded that the Veteran's current lung condition was less likely than not caused by asbestos exposure.  A VA examiner in May 2012 found the Veteran's diagnosed emphysema did not meet the criteria for asbestosis.  

The various medical conclusions as to the nature and etiology of any of the Veteran's respiratory disorders appear to stem from how various pulmonary function tests, lung biopsies, X-ray studies, and CT scans are interpreted.  Both VA and private health care providers have furnished differing views on whether the Veteran has a chronic respiratory disorder, particularly from asbestos exposure in service, based on objective clinical findings from tests/biopsies/studies/scans.  For example, on the one hand there are VA and private statements that indicate X-rays and CT scans show calcific plaques that are consistent with asbestos exposure (see VA X-rays and CT scan in December 2006, VA CT scan in May 2007, VA physicians' statements in April 2009 and February 2013, and whole body PET CT scan in January 2011).  On the other hand, normal pulmonary function test results and biopsies are not consistent with exposure to asbestos (see VA lung biopsy in April 2008 and VA pulmonary function testing in November 2008 and May 2012).  Also, a VA examiner in May 2012 explained how the presence of plaques on X-rays "does not imply the disease of asbestosis."  

Additional evidence submitted by the Veteran's attorney in April 2014, includes various private medical records that, the attorney argues, show the Veteran has a current respiratory disorder that is related to exposure to asbestos during service.  She specifically cites to Dr. John Mazur of Great Falls Clinic, who in December 2010 found that the Veteran had pleural plaquing consistent with asbestos exposure (in an April 2009 letter, a VA doctor made the same observation), yet it was noted he did not identify asbestosis per se.  After the Veteran underwent a whole body PET CT scan in January 2011, Dr. Mazur found pleural-based densities that had increased in size over the years on CT scans and that were suspicious for rounded atelectasis; in February 2011 he stated that the Veteran had asbestos pleural disease.  In March 2011, the Veteran was seen with increased lung symptoms, and Dr. Catherine Stephens at the Billings Clinic concluded in September 2011 that the Veteran met the minimal requirements for asbestosis, based on his history of exposure to asbestos, radiographic findings consistent with prior asbestos exposure, and evidence of some fibrotic change in both lungs.  Further, Dr. Stephens continued to provide a diagnosis of asbestosis in a July 2013 follow-up visit.  Thus, despite the Veteran's lung presentation years ago when there was either no diagnosis of a chronic respiratory disorder or there was a lung disorder not associated with service (see VA examination/opinion reports of November 2008, December 2008, January 2009, and March 2009), current records suggest he has a current lung condition that has been attributed to asbestos exposure.  In accordance with VA's duty to assist, a VA medical opinion to determine whether any current respiratory disorder is related to service or to asbestos exposure therein is necessary.  

Prior to seeking a medical opinion all actual X-ray images and CT scans (and not just the interpretative reports of such) must be obtained from VA and from the Veteran's private physicians (for comparison purposes).  As was noted above interpretations of such studies/scans undertaken by the Veteran have varied over time, and an opinion that reconciles divergent findings is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center for association with the claims file, all actual X-ray images and CT scans of the Veteran's lungs (and not just the interpretative reports of such).  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Contact the Veteran and ask that he submit all actual private X-ray images and CT scans of his lungs (and not just the interpretative reports of such), or authorize VA to obtain them on his behalf.   

3.  After the above development is completed, arrange for the Veteran's claims file, including all relevant records in the electronic file, to be reviewed by a VA pulmonologist to provide an advisory opinion on the nature and etiology of all current respiratory disorder (except for pulmonary tuberculosis).  

The consulting physician should review the record including all available actual VA and private X-ray images and CT scans of the Veteran's lungs, and furnish an opinion as to the following:  (a) whether the Veteran has a diagnosis of a respiratory disorder, and (b) whether it is at least as likely as not that any diagnosed disorder is attributable to the Veteran's period of service from June 1958 to November 1960 to include as due to exposure to asbestos therein.  

An explanation of rationale should be provided for all opinions expressed.  The examiner should reconcile any disparities in the record as to the Veteran's diagnosis and provide clarity on the onset of any respiratory disorder (for example, do the Veteran's pleural plaques likely signify exposure to asbestosis in service, and what do the pulmonary function test findings show in terms of whether he has a respiratory disorder from asbestos exposure in service?).  In addition to treatment records and various studies/scans, the examiner should consider, and comment upon as deemed appropriate, the VA examination/opinion reports of February 2007, November 2008, December 2008, January 2009, March 2009, December 2010, and May 2012; VA physician's letter of April 2009; and private physician reports from Dr. Mazur of Great Falls Clinic and Dr. Stephens of Billings Clinic.   

4.  After all development sought above is completed, adjudicate the claim of service connection for asbestosis (claimed as lung cancer).  If it remains denied, furnish the Veteran and his attorney a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


